Citation Nr: 1523507	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss from August 18, 2011 to November 17, 2014.

2.  Entitlement to a compensable rating for bilateral hearing loss since November 18, 2014.

3.  Entitlement to service connection for a skin disorder, to include chloracne. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1967 to June 1971, including service in the Republic of Vietnam, and additional active military service from July 1979 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim for service connection for chloracne, granted a service connection claim for bilateral hearing loss, and assigned a noncompensable rating for bilateral hearing loss.  The Veteran appealed the denial and the assigned initial rating in this decision, and the matters are now before the Board.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO in Nashville in November 2014.  

The Board notes that the record contains an August 2011 Appointment of Veterans Service Organization as Claimant's Representative form (VA Form 21-22), which is singed by the Veteran, acknowledged by VA, and in which the Veteran elects the Tennessee Department of Veteran's Affairs (TDVA) as his representative.  The record contains another VA Form 21-22 dated July 2012, which elects the Veterans of Foreign Wars of the United States (VFW) as the Veteran's representative; however, the Board notes that this form was not signed by VFW, and thus, it was not properly executed.  Moreover, the record shows that subsequent to the July 2012 VA Form 21-22, the TDVA has acted as the Veteran's representative by filing a VA Form 646 on his behalf, and by appearing and testifying before the undersigned Veterans Law Judge on the Veteran's behalf during the November 2014 hearing.  Likewise, the RO has treated the TDVA as the Veteran's representative by including this organization in any communication regarding the Veteran.  Furthermore, apart from filing the unexecuted VA Form 21-22 in July 2012, the Veteran has not otherwise alleged or indicated that he wished any other Veteran's Service Organization (VSO) apart from TDVA to represent him on any of the issues on appeal.  Thus, the Board concludes that the Veteran's representative regarding the matters on appeal is the TDVA. 

The issues of entitlement to a compensable rating for bilateral hearing loss since November 18, 2014 and entitlement to service connection for a skin disorder, to include chloracne, are addressed in the REMAND portion of the decision below and  are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From August 18, 2011 to November 17, 2014, the Veteran's bilateral hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 50 decibels in the right ear and 63.75 decibels in the left ear, and speech recognition ability of 96 percent in the right ear, but 94 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss from August 18, 2011 to November 17, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where, as here, entitlement to service connection has already been established and an increase in the initial disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time he filed the service connection claim in August 2011 to the November 2014 Board hearing, in which he alleged that his hearing disability had gotten worse.  See Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

In a February 2012 rating decision, service connection was established for bilateral hearing loss and an initial noncompensable (zero) percent evaluation was assigned, leaving the issue on appeal the matter of entitlement to a compensable rating for bilateral hearing loss.  The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In connection with his claim to service connection for bilateral hearing loss, the Veteran was afforded a VA audio examination in February 2012.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
50
65
60
LEFT

20
70
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 94 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed the left ear with sensorineural hearing loss, but failed to diagnose the right ear.  The examiner commented that the Veteran has bilateral tinnitus, that his bilateral hearing loss has impacted his ordinary conditions of daily life, including his ability to work, because he has difficulty understanding speech in most situations, and that he relies on visual cues.  The VA examiner also indicated that the testing conducted was valid for rating purposes and that use of speech discrimination scores was appropriate for the Veteran.  

Apart from this February 2012 VA examination, the only evidence of record regarding the level of severity of the Veteran's bilateral hearing loss disability comes in the form of lay testimony during the November 2014 hearing before the Board.  During this hearing, the Veteran and his wife indicated that the bilateral hearing loss requires him to have the television volume turned up loud, and that he needs to look at people when they speak in order for him to read the individual's lips.  The Veteran indicated that this disability had gotten worse since the last VA examination he had performed.  He stated that previously he was able to discern some words when hearing others speak, but currently, he only hears a sound and he is unable to discern any words from it.   

In light of the aforementioned evidence of record, the Board concludes that the Veteran's bilateral hearing loss has warranted a noncompensable disability rating throughout the entire rating period from August 18, 2011 to November 17, 2014.  Initially, the Board notes that the most probative evidence pertaining to rating the Veteran's bilateral hearing loss under VA regulations is the February 2012 VA examination because this is the only evidence which shows reliable pure tone thresholds and speech discrimination readings using the Maryland CNC test.   

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because during the February 2012 VA examination the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 50 decibels with 96 percent speech discrimination, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear pure tone threshold average was 63.75 decibels, with speech discrimination of 94 percent.  Table VI indicates the assignment of Roman numeral II for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral II intersect, Table VII reveals that a rating of zero percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.

Here, the Veteran's left ear hearing loss meets the requirement for an exceptional pattern of hearing impairment because his pure tone threshold was 20 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz.  Id.  Thus, the use of only the pure tone threshold average of 63.75 decibels would assign a Roman numeral V under Table VIa.  However, because 38 C.F.R. § 4.86(b) requires the rating specialist to elevate the Roman numeral to the next higher Roman numeral, the Veteran's left ear hearing loss is assigned a Roman numeral of VI.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI and VIa to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral VI intersect, Table VII reveals that a rating of zero percent is warranted.  Thus, the use of the Table VI or VIa would warrant the same outcome, i.e., a noncompensable rating for the rating period from August 18, 2011 to November 17, 2014. 

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has warranted a noncompensable disability rating for the period from August 18, 2011 to November 17, 2014.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

A fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the February 2012 VA examination report addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting that his hearing loss has an impact on his ordinary conditions of daily life, including his ability to work, because the Veteran reported having difficulty hearing and understanding speech in most situations, and he relied on visual cues.  Moreover, during the November 2014 hearing before the Board, the Veteran and his wife reported that the Veteran had difficulty discerning words when listening to someone speak, that he must read lips, and that he has the television on too loud.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which was demonstrated in this case in the left ear, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and the reported complaints of his spouse, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI and Table VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and hear his television are factors contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), for this increased rating claim.  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  While the February 2012 VA examiner noted that the Veteran's hearing loss and tinnitus impact his ordinary conditions of daily life, including his ability to work, this examiner did not indicate that the Veteran was unable to maintain substantial employment due to these disabilities.  Furthermore, while the Veteran alleged in the November 2014 Board hearing that he stopped working in 2011 or 2012, the record does not indicate that he stopped working due to his service-connected bilateral hearing loss.  Thus, the Board finds that Rice is inapplicable in this case. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating of zero percent has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of private and VA treatment.  The duty to assist was further satisfied by a VA examination in February 2012, during which a physician conducted a physical examination of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim for an increased rating for bilateral hearing loss and no further notice or assistance is required.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss from August 18, 2011 to November 17, 2014 is denied. 


REMAND

The claims of entitlement to a compensable rating for bilateral hearing loss since November 18, 2014 and entitlement to service connection for a skin disorder, to include chloracne, must be remanded for additional procedural and evidentiary development. 

In regards to the Veteran's service connection claim for a skin disorder, to include chloracne, the Board notes that the claims file does not contain any notice letter informing the Veteran of the requirements to substantiate his service connection claim.  If such a letter was sent to the Veteran, it should be associated with the claims file.  If it has not previously been sent to the Veteran, he should be informed of what information and evidence must be submitted to substantiate his claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA, and he should also be advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.   

Additionally, in disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board notes that the Veteran has not been afforded a VA examination to determine the current diagnosis of his skin disorder and the etiology of such a disorder.  The Veteran has alleged that he currently has a skin disorder, as shown by his testimony during the November 2014 Board hearing, and the record includes many private and service treatment records for skin disorders.  Moreover, during the November 2014 hearing, the Veteran contended that he had cysts and other skin problems soon after leaving the Republic of Vietnam and separating from service in 1971, and the record includes a November 2014 lay statement from his brother and sister-in-law attesting to the presence of a skin disorder in 1971.  In fact, the Board notes that his service treatment records indicate that he complained of, and was treated for, skin-related maladies on several occasions during his long period of active military service.  Thus, the Board must remand this matter for a VA examination.

Furthermore, during the November 18, 2014 hearing before the Board, the Veteran indicated that his hearing had worsened since his last VA examination in February 2012.  Specifically, he contended that he is currently less able to discern words than previously.  The Board notes that it is the present level of disability that is of primary concern in an increased rating claim.  See Francisco, 7 Vet. App. at 58.  Thus, the Veteran should be afforded another VA examination to determine his current bilateral hearing loss symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate his service connection claim for a skin disorder, to include chloracne.  The content of the letter should comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Associate any responses or documentation received with the Veteran's paper or electronic claims file. 

2.  Following the above developments, schedule the Veteran for an appropriate VA examination and request an opinion from an appropriate examiner to determine the nature and etiology of any diagnosed skin disorders, to include chloracne.  The claims file should be made available for review in conjunction with the examination, and the examiner's attention should be directed to this Remand.  

The examiner should specifically determine and diagnose the Veteran's current skin disorders, if any are present, and state whether these disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service, including his service in the Republic of Vietnam.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination from an appropriate examiner to determine the current level of disability of the Veteran's bilateral hearing loss.  The examiner should conduct any and all diagnostic testing deemed necessary to determine the present level of the Veteran's hearing loss symptoms.  The Veteran's claims file, including this Remand, should be made available to the examiner.

4.  After completing all indicated developments above, readjudicate the claims of entitlement to a compensable rating for bilateral hearing loss since November 18, 2014 and entitlement to service connection for a skin disorder, to include chloracne, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


